DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021, has been entered.

Response to Arguments
	The §112 rejection is withdrawn in view of the amendments to the claims.
	Applicant argues that the claims are not predictable because the patient, as amended, “has been determined to be deficient for EPHB6 receptor levels.”  
	The examiner applies new prior art below to address the amendments to the claims and the traversal set forth.  
	The examiner cites: Kandpal, “Tyrosine Kinase-Deficient EphB6 Receptor-dependent Alterations in Proteomic Profiles of Invasive Breast Carcinoma Cells as Determined by Gel Electrophoresis,” Cancer Genomics & Proteomics 7:253-260 (2010).
	Kandpal teaches Eph tyrosine kinases have been shown to provide molecular signatures for normal breast cells, tumor breast cells, and invasive breast carcinoma cells.  In particular, EphB6 receptor is lost in invasive breast carcinoma cell line MDA-MB-231.  “It has previously been shown that MDA-MB-231 cells do not have any detectable expression of EphB6.” See p258.  EPhB6 is lost in more aggressive/invasive breast cancers.  It has been shown that down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation as confirmed by methylation sensitive PCR. See p253, 1st par.  The invasiveness of MDA-MB-231 cells is attributed to their lack of EphB6 protein.  EphB6 protein was not detectable in native cells, whereas abundant amounts of transcript protein were in MDA-MB-231 cells.  Further, while MDA-MB-231 cells do not have any detectable expression of EphB6, forced expression leads to altered invasiveness and other phenotypic characteristics of these cells.  To identify the proteins that EphB6 interact with, a proteonomic profile was performed.  
	As such, in view of Kandpal MDA-MB-231 breast cancer has been determined to be deficient for EphB6 receptor levels to a point that it is not detectable.  Downregulation is dues to hypermethylation, as confirmed by methylation sensitive PCR.
	We also know from Anbalagan, KX2-391 provides dose-dependent inhibition of MDA-MB-231 tumor xenografts. See abstract.  Further, combination therapy with paclitaxel provides a synergy, as KX2-391 is a potent Src/pretubulin inhibitor that inhibits breast cancer growth and metastasis. See abstract.  A combination with KX2-391 may potentiate antitumor efficacy in management of triple negative breast cancer. 

Status of the Claims
	Claims 1, 3, 5-11, 13-15, 42-51 are pending.  Claims 15 and 44 are withdrawn.  Claims 1, 3, 5-11, 13, 14, 42, 43, and 45-51 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-11, 13, 14, 42, 43, and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kandpal, “Tyrosine Kinase-Deficient EphB6 Receptor-dependent Alterations in Proteomic Profiles of Invasive Breast Carcinoma Cells as Determined by Gel Electrophoresis,” Cancer Genomics & Proteomics 7:253-260 (2010), in view of Anbalagan et al., “Peptidomimetic Src/pretubulin inhibitor KX-01 alone and in combination with paclitaxel suppresses growth, metastasis in human ER/PR/HER2-negative tumor xenografts,” Mol Cancer Ther. 2012 September; 11(9): 1936–1947, and in view of Yu et al., “The EPHB6 Receptor Tyrosine Kinase Is a Metastasis Suppressor That is Frequently Silenced by Promoter DNA Hypermethylation in Non-Small Cell Lung Cancer,” Human Cancer Biology April 14, 2010.
Kandpal teaches Eph tyrosine kinases have been shown to provide molecular signatures for normal breast cells, tumor breast cells, and invasive breast carcinoma cells.  In particular, EphB6 receptor is lost in invasive breast carcinoma cell line MDA-MB-231.  “It has previously been shown that MDA-MB-231 cells do not have any detectable expression of EphB6.” See p258.  EPhB6 is lost in more aggressive/invasive breast cancers.  It has been shown that down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation as confirmed by methylation sensitive PCR. See p253, 1st par.  The invasiveness of MDA-MB-231 cells is attributed to their lack of EphB6 protein.  EphB6 protein was not detectable in native cells, whereas abundant amounts of transcript protein were in MDA-MB-231 cells.  Further, while MDA-MB-231 cells do not have any detectable expression of EphB6, forced expression leads to altered invasiveness and other phenotypic characteristics of these cells.  To identify the proteins that EphB6 interact with, a proteonomic profile was performed.  Kandpal also indicates that methods of analyzing proteins or pathways is known to include gene profiling, micro RNA profiling and others.  Profiling of mRNA and miRNAs are straightforward.  However, such profiling does not always correspond to proteins.  So, proteonomic profiles can be more beneficial and DIGE was applied to compare native and MDA-MB-231 cells. See p254, 1st full par.  Kandpal methodology used RNA isolation and PCR amplification techniques.
Anbalagan teaches KX2-391 provides dose-dependent inhibition of MDA-MB-231 tumor xenografts. See abstract.  Further, combination therapy with paclitaxel provides a synergy, as KX2-391 is a potent Src/pretubulin inhibitor that inhibits breast cancer growth and metastasis. See abstract.  A combination with KX2-391 may potentiate antitumor efficacy in management of triple negative breast cancer.
Yu teaches loss of EPHB6 receptor expression in early non-small cell lung cancer carcinoma is associated with the subsequent distant metastasis. See abstract.  EPHB6 mRNA and protein levels were significantly reduced in NSCLC tumors compared to normal lung tissue.  Loss of expression correlated with EPHB6 hypermethylation.  EPBH6 is a metastasis inhibitor gene that is often silenced by hypermethylation of its promoter in lung cancer. See abstract.  Gene expression assays were performed using real time PCR. See p2276.  Biological samples were taken from a subject at the time of surgery.  EPHB6 levels were decreased in 54% of the tumors of NSCLC patients. See Figure 1.  Further, tumors with high levels of methylation nd full par.  EPHB6 was reported to be phosphorylated by upstream Src kinase activity.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Kandpal, Anbalagan, and Yu to arrive at the claimed methods.  One would be motivated to do so because Kandpal explains the determined relationship of EphB6 deficiency and MDA-MB-231 cancer.  This is related down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation, and MDA-MB-231 cells do not have any detectable expression of EphB6.  Further, the invasiveness of MDA-MB-231 cells is attributed to their lack of EphB6 protein, as EphB6 protein was not detectable in native cells.  Abundant amounts of transcript protein were in MDA-MB-231 cells.  Anbalagan teaches KX2-391 is a potent Src kinase inhibitor that dose-dependently inhibits MDA-MB-231 xenograft tumors.  Additionally, combination therapy with KX2-391 is suggested to potentiate antitumor efficacy in treatment of triple negative breast cancer.  Even further, Yu explains that RT-PCR is known to determine EphB6 levels using gene expression assays from a biological sample.  EphB6 hypermethylation is taught by Kandpal to be assessed using PCR.  Overall, the claimed agent is known to treat breast cancer, including triple negative breast cancer.  These cancers are determined to be EphB6 deficient.  Further, MDA-MB-231 cells have no detectable expression of EphB6, as the EphB6 protein was not detectable in native cells, although it is abundant in MDA-MD-231 cancer cells.    Thus, there is a motivation with a reasonable and predictable expectation of success in treating a claimed subject with a claimed agent.  Further, techniques to analyze biological assays are known, including mRNA and RT-PCR, and protein receptor expressions levels.  Further, the correlations of these levels and cancer 
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628